Citation Nr: 1133694	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-18 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include capsulitis of the dorsal midfoot.

2.  Entitlement to a rating greater than 10 percent for service-connected anterior spine arthritis of the thoracic spine under 38 C.F.R. § 4.71a, Diagnostic Code 5291(2002) from December 26, 2006 to January 29, 2010.

3.  Entitlement to a rating greater than 20 percent for service-connected arthritis of the lumbar spine and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982 and from February 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2007, the RO denied entitlement to service connection for a right foot disorder, continued a 10 percent disability rating assigned for anterior spine arthritis of the thoracic spine under Diagnostic Code (DC) 5291, and assigned an increased rating of 20 percent under DC 5237 for arthritis of the lumbar spine.  Although the Veteran's January 2008 notice of disagreement was limited to his thoracic spine disability, the lumbar spine disability has been incorporated into the issue on appeal, as explained in the Remand section below.  In May 2011, a hearing was held before the undersigned Veterans Law Judge.  

The issues of entitlement to an increased rating for service-connected anterior spine arthritis of the thoracic spine and service-connected arthritis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran's right foot disorder, to include capsulitis of the dorsal midfoot, was incurred in, or caused by, her military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right foot disorder, to include capsulitis of the dorsal midfoot, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for a right foot disorder.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that she has continuously suffered from right foot pain that began in service when she slipped getting out of a truck while she was stationed in Germany.  Specifically, she contends that, during her period of active service, she was diagnosed with a nerve that was caught between the bone of the foot and that the foot was ultimately put in a cast to immobilize it and protect it from further injury.  She contends that after service she sought treatment at an Army hospital in Texas around 1992, and subsequently sought treatment with a private physician after moving to Massachusetts.  The Veteran explained that she currently seeks more treatment for her other orthopedic issues due to their relative severity, but has recently tried to obtain treatment for her right foot as well as it has begun affecting her ability to walk for exercise.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element cannot be equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  However, while the Board is not required to accept a Veteran's uncorroborated account of her active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); but see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that the Board may find that a Veteran's lay statement is not credible where the Board determines that it is unlikely that the particular event could have occurred without being noted in the Veteran's service personnel records).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In August 2004, the Veteran was diagnosed with capsulitis of the dorsal portion of the joints of the right midfoot.  The physician recommended orthotics in her boots and expressed a reluctance to use additional cortisone injections due to a concern with merely treating symptoms while leaving the underlying problem unresolved.  In September 2004, the Veteran was seen for a follow-up appointment, and the notes show that the orthotics did not relieve her symptoms and she was continuing to have pain over the dorsal right foot.  In July 2010, VA treatment records show that the Veteran sought treatment for foot pain, reporting foot pain across the metatarsals that first occurred on active duty in Germany.  The notes show that the pain has improved in the past after steroid injections.  The Veteran was referred to podiatry, but the notes show that she was unable to keep the appointment.  The Board notes that the assessment shows a notation of "foot pain - resolved," but as the remainder of the July 2010 treatment record clearly shows that the Veteran is actively complaining of present symptoms of right foot pain and no further treatment was provided at the appointment, the Board finds that this notation is of little probative value weighed against the remainder of the treatment notes such that the Veteran's symptoms of midfoot pain on the right found are found to be continuing.  Therefore, the evidence of record shows that the Veteran has a current right foot disability, diagnosed as capsulitis of the dorsal midfoot.

Additionally, the Veteran's service treatment records show continuing treatment for right foot pain during her period of active military service.  A service treatment record dated March 1988 shows complaints of foot pain dorsally between the first and second metatarsal.  Provisional diagnoses of neuroma, leg strain, and a stress fracture were provided.  The assessment notes that the treating physician doubted the provisional diagnosis of neuroma and favored a diagnosis of possible arch strain and recommended a cast.  Service treatment records from June 1992 show that the Veteran was still complaining of pain to the right distal forefoot, between the first and second metatarsal.  At that time, the diagnosis provided was possible tendonitis.  Treatment notes from December 1993 show that the Veteran experienced some relief after a cortisone shot was administered.   

The Veteran has repeatedly asserted that her symptoms of right foot pain have been continuous since service, ands she is competent to make that assertion.  See Layno v. Brown, 6 Vet. App. 465 (1994) (defining competent testimony as that which the witness has actually observed and is within the realm of personal knowledge through use of the senses); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board also finds that the Veteran's statements regarding her continuous symptoms of depression since service are credible as they are consistent throughout the record and corroborated by her service treatment records, private treatment records and VA treatment records.  The notes from the Veteran's private physician dated in August 2004 state that the Veteran has had pain on the top of right foot since she was enlisted in the military, and that she was given cortisone injections in service and in 1993 while living in Texas.  As noted above, VA treatment records from July 2010 also note that the Veteran's right foot symptoms began in service.

Therefore, review of the record shows a current medical disorder diagnosed as capsulitis of the right dorsal midfoot, the in-service incurrence of a right foot injury, post-service continuity of symptoms of right midfoot pain, and medical evidence in the Veteran's private and VA treatment records establishing a connection between the continuous symptoms and the presently diagnosed disability.  See Savage, 10 Vet. App. at 497.  As such, resolving any doubt in favor of the Veteran, the Board finds that service connection for a right foot disability, to include capsulitis of the dorsal midfoot, is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a right foot disorder, to include capsulitis of the dorsal midfoot, is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

Clarification of the issues are required.  The Veteran was originally granted service connection for a lumbar spine disorder, rated as 10 percent disabling under the former Diagnostic Code 5295, and for anterior spine, arthritis of the thoracic spine, rated as 10 percent disabling under the former Diagnostic Code 5291, each effective from May 7, 1992.  See RO Rating Decisions dated April 4, 1997, June 11, 1998, and July 20, 1998.  

Under an amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  The thoracic spine has been combined to be evaluated with the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  Due to these changes, DC 5291 no longer exists.  

In December 2006, the Veteran submitted a claim for an increased rating for her service-connected thoracic and lumbar spine disabilities.  As she applied for an increased evaluation after the implementation of the revised regulations in September 2003, only the most recent regulations apply.  From review of the rating decisions issued subsequent to the Veteran's increased rating claim, it appears that the RO increased the rating assigned for a lumbar spine disorder under the revised Diagnostic Code 5237 (which encompasses both the thoracic and lumbar spine, i.e., the thoracolumbar spine) to 20 percent, effective from December 26, 2006, the date of her claim.  However, the RO also left in effect a separate 10 percent rating for a thoracic spine disability under DC 5291 until January 29, 2010, at which point it was terminated and included within the 20 percent rating under DC 5237.  Thus, the issues have been recharacterized on appeal as listed on the title page of this decision.

On remand, the Veteran should be provided with a current VA examination of her thoracic and lumbar spine.  Her representative contends that her arthritis of the thoracic and lumbar spine has become increasingly more severe since the last VA orthopedic examination.  Review of the record shows that the Veteran suffered acute injuries to her back in 2007 which has resulted in consistent reports of worsening symptoms since that time.  See November 2009 to January 2010 private treatment records.  Additionally, in a September 2010 statement, the Veteran asserted that her back has gotten worse, affecting her ability to complete simple tasks and perform basic motions such as walking, standing, and sitting, and the Veteran is competent to testify to her worsening symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Veteran's spine was last examined in August 2010.  At that examination, the course of her back disorder was noted to be "progressively worse."  

Therefore, as the evidence indicates that the record is inadequate, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected arthritis of the thoracic and lumbar spine.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Additionally, as the Veteran's private treatment records show the presence of sciatic nerve pain, any related neurological disabilities should also be evaluated.  See January 2008 private treatment record (showing that the Veteran was out of work since January 3, 2008, due to a sciatic issue). 

Furthermore, the Board notes that the August 2010 VA examiner was not able to provide the specific degree of loss of range of motion due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Additionally, the August 2010 VA examiner did not clarify if the incapacitating episodes noted in the examination report were in accordance with the definition of "incapacitating episodes" provided in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).  On remand, the examiner should provide this information.  

Lastly, as the record shows that the Veteran currently seeks both VA and private treatment for her arthritis of the thoracic and lumbar spine, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since February 2011, from the VA Medical Center in Boston, Massachusetts, and any recent private treatment records adequately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Boston, Massachusetts, dated since February 2011.

2.  Make arrangements to obtain any recent private treatment records for the Veteran showing treatment for arthritis of the thoracic and lumbar spine.  For all records that have been adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records, if not already present in the claims folder, should be obtained.  

3.  Then, schedule the Veteran for a VA orthopedic/ neurological examination to determine the severity of her service-connected arthritis of the thoracic and lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected arthritis of the thoracic and lumbar spine.  The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner should report the range of motion of the thoracolumbar spine, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  Any additional range of motion loss should be expressed in degrees, if possible.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, to include the radiculopathy of the right and left lower extremities, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes."  The examiner should acknowledge in the report that incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the Veteran's claims on appeal.  If the full benefit sought on appeal is not granted, provide the Veteran and her representative with an SSOC and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


